DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 9, 11, 15, 16, 18, 22, 23 and 25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Westerman et al. U.S. Patent Publication No. 2008/0168403 (hereinafter Westerman).
 Consider claim 1, Westerman teaches an apparatus to trigger an action based on a gesture (Figure 2, 10), the apparatus comprising: a touch sensitive display (Figure 2 and [0056], multi-touch panel 24); a touch sensor ([0058], capacitive sensing medium) to detect touches and hovers associated with the touch sensitive display ([0042], hover sensitive); and a gesture handler including (Figure 2, units 12, 27 and 14): an identifier to identify fingers associated with the touches and hovers (see fingers in Figure 7A-E and Figure 18A); and a gesture detector (Figure 2, units 12, 27 and 14) to determine a gesture corresponding to one or more of the detected touches and hovers (Figures 7A-E and Figure 18A), the gesture detector to assign a first action to the gesture when a first finger is identified for a particular touch of the gesture (Figure 7a and [0081], single click of a mouse and a double click of a mouse associated with a single finger tap or double tap) and the gesture detector to assign a second action to the gesture when a second finger is identified for the particular touch of the gesture (Figure 7c and [0083], second finger 507 tapping the screen).

Consider claim 2, Westerman teaches all the limitations of claim 1. In addition, Westerman teaches the gesture handler includes a system interface to transmit the first action to an operating system of the apparatus (Figure 2, processors 12 and 14, where [0060] refers to CPU).

Consider claim 4, Westerman teaches all the limitations of claim 1. In addition, Westerman teaches the first action is a left mouse click ([0081], equivalent of a single click of a mouse) and the second action is a right mouse click ([0083], right click action).

Consider claim 8, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning. In addition, Westerman teaches a program storage 15 in figure 2.

Consider claim 9, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.


Consider claim 15, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning.

Consider claim 16, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.

Consider claim 18, it includes substantially similar limitations than claim 4 and thus it is rejected by the same reasoning.

Consider claim 22, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning.

Consider claim 23, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.

Consider claim 25, it includes substantially similar limitations than claim 4 and thus it is rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman as applied to claims 1, 9 and 15 above, and further in view of Westerman et al. U.S. Patent Publication No. 2008/0211766 (hereinafter Westerman2)
Consider claim 5, Westerman teaches all the limitations of claim 1. 
Westerman does not appear to specifically disclose the first action is drawing with a first color and the second action is drawing with a second color.
However, in a relate field of endeavor, Westerman2 teaches multi-touch inputs (abstract) and further teaches the first action is drawing with a first color and the second action is drawing with a second color ([0044], different colors).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to assign fingers with colors as taught by Westerman2 into Westerman with the benefit that finger painting, where each finger has an assigned color, stroke, or other characteristic, is a simple example of an application that would be significantly enhanced compared to the state-of-the-art by using finger identification with multi-touch data fusion as suggested by Westerman2 in [0044].

Consider claim 12, it includes substantially similar limitations than claim 5 and thus it is rejected by the same reasoning.

Consider claim 19, it includes substantially similar limitations than claim 5 and thus it is rejected by the same reasoning.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman as applied to claims 1, 9 and 15 above, and further in view of Van Ieperen et al. U.S. Patent Publication No. 2012/0254782 (hereinafter Van Ieperen).
Consider claim 6, Westerman teaches all the limitations of claim 1. 
Westerman does not appear to specifically disclose wherein the first action is opening an application on a first screen and the second action is opening the application on a second screen.
However, in a related field of endeavor, Van Ieperen teaches determining the number of contacts associated with the input event (abstract) and further teaches wherein the first action is opening an application on a first screen (Figures 9a-b and [0070]. First screen 408a) and the second action is opening the application on a second screen (Figures 10a-b and [0071]. Second Screen 408c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to manipulate using a particular number of contacts or fingers as taught by Van Ieperen into Westerman so that any type of manipulation may be input into the predefined lookup table for manipulation of a graphical objects such as moving, copy, selecting, etc. as suggested by Van Ieperen in [0073-0074] and illustrated in figures 9-10.

Consider claim 13, it includes substantially similar limitations than claim 6 and thus it is rejected by the same reasoning.

Consider claim 20, it includes substantially similar limitations than claim 6 and thus it is rejected by the same reasoning.

Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman.
Consider claim 7, Westerman teaches all the limitations of claim 1.
Westerman’ figure 7 do not appear to specifically disclose wherein the first action is changing a first setting of a system and the second action is changing a second setting of the system.
However, Westerman teaches in figure 24a wherein the first action is changing a first setting of a system (Figure 24a and [0145-0147], moving backward or forward in time in an audio, and further refers to direction gestures) and the second action is changing a second setting of the system (Figure 24a, moving backward or forward in time in an audio, and further refers to direction gestures).
Therefore, it would obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide setting actions as taught by Westerman in figure 24a with the benefit that user should be able to move backward or forward in time in an audio or video recording as suggested by Westerman in [0145].

Consider claim 14, it includes substantially similar limitations than claim 7 and thus it is rejected by the same reasoning.

Consider claim 21, it includes substantially similar limitations than claim 7 and thus it is rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
On pages 8-9, Applicant argues that “Applicant has not found in the entirety of Westerman any suggestion of a system that assigns different actions to the same gesture depending on which finger was used to perform a particular touch of that gesture”.
Figure 7a, figure 7c, [0081] and [0083] teaches tap with index for single click of a mouse which indicate selection (left-click action) and tap with second finger 507 indicate right click action. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621